IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-41009
                         Summary Calendar



LEE ANTHONY JOHNSON,

                                           Plaintiff-Appellant,


versus

ANN RICHARDS, Governor of Texas, ET AL.,

                                           Defendants,

C. RAINE ET AL.

                                        Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:94-cv-197
                         - - - - - - - - - -
                            April 25, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

    Texas prisoner Lee Anthony Johnson, No. 290961, moves this

court for leave to proceed in forma pauperis (IFP) on appeal from

the dismissal of his civil rights complaint.    On January 15,

1997, Johnson was ordered to file an application to proceed IFP

on appeal which complied with the requirements of the Prison

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-41009
                               - 2 -

Litigation Reform Act of 1995 (PLRA).     The order held Johnson’s

appeal in abeyance for 30 days pending payment of the $105 filing

fee or submission of the required documents pursuant to the PLRA.

Johnson timely responded; however, the documentation submitted by

Johnson does not comply with the requirements imposed by the PLRA

because he did not submit information regarding his prison trust

account for the period required.   See § 1915(a), (b).

Accordingly, Johnson’s motion for leave to proceed IFP on appeal

is DENIED, and his appeal is dismissed for want of prosecution.

See 5th Cir. R. 42.3.   Should Johnson wish to reinstate his

appeal, he is instructed to pay the $105 filing fee to the clerk

of the district court within 30 days from the date of this order.

     MOTION DENIED.   APPEAL DISMISSED.